


SEPARATION AGREEMENT
AND GENERAL RELEASE OF CLAIMS


THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the “Agreement”) is
entered into by and between Nancy Shemwell (“Executive”) and Extreme Networks,
Inc. (the “Company”). This Agreement will become effective on the eighth day
after it is signed by Executive (the “Effective Date”), provided that Executive
has not revoked this Agreement (by email notice to aamadia@extremenetworks.com)
prior to that date.
FACTUAL RECITALS
This Agreement is entered into with respect to the following facts:
A.    Executive was employed by the Company as its Executive Vice President,
Global Sales;
B.    Executive’s employment with the Company was separated effective November
4, 2013 due to an acquisition-related job consolidation; and
C.    It is the Company's desire to provide Executive with certain separation
benefits that she would not otherwise be entitled to receive upon her separation
from the Company, and to resolve any claims that Executive has or may have
against the Company.
Accordingly, Executive and the Company now agree as set forth below.
AGREEMENT
1.    Separation from Employment, Positions, and Offices. Executive hereby
confirms the cessation of her employment with the Company due to an acquisition
related job consolidation, and from all positions and offices that she held with
the Company effective as of November 4, 2013 (the “Separation Date”). Through
and including the Separation Date, Executive will assist Company in duties as
reasonably requested by Company including but not limited to transition
assistance and Company will continue to verify and confirm Executive's
employment with the Company.
2.    Acknowledgment of Payment/Receipt of All Wages and Benefits. Except
payment expense reimbursements owed to her through the Separation Date,
Executive acknowledges that she has been paid in full all wages (including, but
not limited to, base salary, commissions, and accrued, unused paid time off),
and has received all benefits, that Executive earned during her employment with
the Company. Except payment for commissions through the Separation Date,
Executive understands and agrees that she is not entitled to, and shall not
receive, any further compensation or benefits from the Company except as set
forth below in Section 3 herein.
3.    Severance Payment. Subject to Executive's execution of this Agreement
(without revocation during the eight-day revocation period described below) and
compliance with the terms of this Agreement, the Company shall provide Executive
with a lump sum payment, which amount represents twelve (12) months’ total
target




--------------------------------------------------------------------------------




compensation (twelve (12) months’ current base salary and twelve (12) months’
target incentive compensation), equal to $487,500, less applicable withholding,
by no later than ten (10) days after the Effective Date of this Agreement. The
Company shall also make twelve (12) months of COBRA payments on behalf of
Executive should Executive elect to extend COBRA for this period.
4.    General Release of Claims. As consideration for the severance amount
described in Section 3 herein, Executive and her successors release the Company,
its parents and subsidiaries, and each of those entities' respective current and
former shareholders, investors, directors, officers, employees, agents,
accountants, attorneys, tax advisors, insurers, legal successors and assigns, of
and from any and all claims, actions and causes of action, whether now known or
unknown, which Executive now has, or at any other time had, or shall or may have
against those released parties based upon or arising out of any matter, cause,
fact, thing, act or omission whatsoever occurring or existing at any time up to
and including the date on which Executive signs this Agreement, including, but
not limited to, any claims for breach of express or implied contract, wrongful
termination, constructive discharge, retaliation, fraud, defamation, infliction
of emotional distress or national origin, race, age, sex, pregnancy, sexual
orientation, disability or other discrimination or harassment under the Civil
Rights Act of 1964, the Americans with Disabilities Act, the Age Discrimination
in Employment Act, the California Fair Employment and Housing Act, or any other
applicable law. Notwithstanding the above release of claims, it is expressly
understood that this release does not apply to, and shall not be construed as, a
waiver or release of any claims or rights that cannot lawfully be released by
private agreement. This release of claims shall not affect Executive's existing
indemnity rights from the Company (whether pursuant to contract or statute,
including, but not limited to, his indemnity rights pursuant to California Labor
Code section 2802), which rights shall remain in full force and effect. In
addition, the above release of claims, is not intended to apply to or impact any
continuing obligations the Company may have related to Executive's 401(k).
5.    Civil Code Section 1542 Waiver. Executive acknowledges that she has read
section 1542 of the Civil Code of the State of California, which states in full:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Executive waives any rights that she has or may have under section 1542 (or any
similar provision of the laws of any other jurisdiction) to the full extent that
she may lawfully waive such rights pertaining to this general release of claims,
and affirms that she is releasing all known and unknown claims that she has or
may have against the parties listed in Section 3 above.
6.    Agreement Not To Assist With Other Claims. Executive agrees that she shall
not, at any time in the future, encourage any current or former Company
employee, or any other person or entity, to file any legal or administrative
claim of any type or nature against the Company or any of its officers or
employees. Executive further agrees that she shall not, at any time in the
future, assist in any manner any current or former Company employee, or any
other person or entity, in the pursuit or prosecution of any legal or
administrative claim of any type or nature against the Company or any of its
officers or employees. This Section shall not apply to the




--------------------------------------------------------------------------------




Executive's participation in any legal or administrative proceeding pursuant to
a duly-issued subpoena or other compulsory legal process.
7.    Prior Agreement and Return of Company Property. Executive acknowledges and
agrees that she shall continue to be bound by and comply with the terms of any
proprietary rights, assignment of inventions, and/or confidentiality agreements
between the Company and Executive, a copy of each having been provided to
Executive at her request. To the extent that she has not already done so, by the
Separation Date, Executive will promptly return to the Company, in good working
condition, all Company property and equipment that is in Executive's possession
or control, including, but not limited to, any PDAs, files, records, computers,
computer equipment, cell phones, credit cards, keys, programs, manuals, business
plans, financial records, and all documents (whether in paper, electronic, or
other format, and all copies thereof) that Executive prepared or received in the
course of her employment with the Company.
8.    Non-Disparagement. Executive agrees that she will not make any disparaging
statements about the Company, or any of its services, products, officers,
employees, or directors, except to the extent that such statements are made
truthfully in response to a duly-issued subpoena or other compulsory legal
process.
9.    Non-Solicitation. Executive agrees that for a period of one year following
the Separation Date, she will not, on behalf of herself or any other person or
entity, directly or indirectly solicit any employee of the Company to terminate
his/her employment with the Company.
10.    Section 409A Compliance. The Company intends that income provided to the
Executive pursuant to this Agreement will not be subject to taxation under
Section 409A of the Internal Revenue Code (“Section 409A”). The provisions of
this Agreement shall be interpreted and construed in favor of satisfying any
applicable requirements of Section 409A of the Code. However, the Company does
not guarantee any particular tax effect for income provided to the Executive
pursuant to this Agreement. In any event, except for the Company's
responsibility to withhold applicable income and employment taxes from
compensation paid or provided to the Executive, the Company shall not be
responsible for the payment of any applicable taxes incurred by the Executive on
compensation paid or provided to the Executive pursuant to this Agreement. In
the event that any compensation to be paid or provided to Executive pursuant to
this Agreement may be subject to the excise tax described in Section 409A, the
Company may delay such payment for the minimum period required in order to avoid
the imposition of such excise tax.
11.    Stock Options. Vesting of Executive’s option shares shall cease effective
the Separation Date. Executive's rights with respect to exercise the vested
shares, all equity interest(s) shall continue to be governed by and subject to
the terms and conditions of the Extreme Networks, Inc. Stock Option Agreement or
any other applicable equity plans/agreements.
12. Job References. So long as Chuck Berger is CEO of Extreme Networks, Company
will provide positive job references signed by Chuck Berger, Extreme Networks
CEO, if and as required.
13.    Governing Law. This Agreement shall be interpreted in accordance with and
governed by the laws of the State of California.




--------------------------------------------------------------------------------




14.    Severability. If any provision of this Agreement is deemed invalid,
illegal, or unenforceable, that provision will be modified so as to make it
valid, legal, and enforceable, or if it cannot be so modified, it will be
stricken from this Agreement, and the validity, legality, and enforceability of
the remainder of the Agreement shall not in any way be affected. This Agreement
shall be binding upon, and shall inure to the benefit of, the parties and their
respective successors, assigns, heirs and personal representatives.
15.    Dispute Resolution. In the event of any disputes or claims between the
parties, including, but not limited to, any claims that are based upon or arise
out of this Agreement or any alleged breach of this Agreement, the parties agree
that all such disputes or claims shall be resolved by binding arbitration in the
manner described in Executive’s Offer Letter dated September 7, 2012 (the
“Employment Agreement”), a copy of which will be provided to Executive at her
request.
16.    Entire Agreement and Modification. This Agreement, along with any
agreements described herein, constitute the entire agreement between the parties
with respect to the subject matter hereof and supersede all prior negotiations
and agreements between the parties, whether written or oral, including the
Employment Agreement), which agreements are hereby terminated and of no further
legal force or effect. This Agreement may not be modified or amended except by a
document signed by an authorized officer of the Company and Executive.
EXECUTIVE ACKNOWLEDGES THAT SHE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO SIGNING
THIS AGREEMENT AND THAT SHE IS GIVING UP ANY LEGAL CLAIMS (AS DESCRIBED ABOVE IN
SECTIONS 4 AND 5) SHE HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS
AGREEMENT. EXECUTIVE UNDERSTANDS THAT SHE MAY HAVE UP TO 21 DAYS TO CONSIDER
THIS AGREEMENT, THAT SHE MAY REVOKE IT AT ANY TIME DURING THE 8 DAYS AFTER SHE
SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 8-DAY PERIOD HAS
PASSED. EXECUTIVE ACKNOWLEDGES THAT SHE IS SIGNING THIS AGREEMENT KNOWINGLY,
WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE SEVERANCE AMOUNT DESCRIBED IN
SECTION 3, WHICH SHE WOULD NOT OTHERWISE BE ENTITLED TO RECEIVE.


Dated: 11/1/2013
/s/ Nancy Shemwell
Dated: 11/1/2013




EXTREME NETWORKS, INC.




By: /s/Allison Amadia                           


Name: Allison Amadia, VP & General Counsel









